Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 1 of 34 PageID #: 5369




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CONFORMIS, INC.,
                        Plaintiff,
     v.                                                    C. A. No. 19-1528-RGA (CONSOL.)
ZIMMER BIOMET HOLDINGS, INC. and
ZIMMER, INC.,
                Defendants.
CONFORMIS, INC.,
                        Plaintiff,
      v.                                                   C. A. No. 19-1618-RGA
MEDACTA USA, INC. and MEDACTA
INTERNATIONAL SA,                                          JURY TRIAL DEMANDED
                Defendants.

            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       For its Second Amended Complaint against Medacta USA, Inc. (“Medacta USA”) and

Medacta International SA (“Medacta International”) (collectively “Medacta” or “Defendants”),

Plaintiff Conformis, Inc. (“Conformis” or “Plaintiff”), by its attorneys, alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is a patent infringement action.

       2.      Conformis brings this action to seek damages and other relief arising from the

infringement by Medacta of (i) U.S. Patent No. 8,377,129 (“the ʼ129 Patent,” attached hereto as

Exhibit A), entitled “Joint Arthroplasty Devices and Surgical Tools,” (ii) U.S. Patent No.

8,460,304 (“the ’304 Patent,” attached hereto as Exhibit B), entitled “Joint Arthroplasty Devices

and Surgical Tools,” (iii) U.S. Patent No. 9,186,161 (“the ’161 Patent,” attached hereto as

Exhibit C), entitled “Surgical Tools for Arthroplasty,” and (iv) U.S. Patent No. 9,295,482 (“the

’482 Patent,” attached hereto as Exhibit D), entitled “Patient Selectable Joint Arthroplasty

Devices and Surgical Tools” (collectively, “the Patents-In-Suit”).
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 2 of 34 PageID #: 5370




                                            PARTIES

       3.      Plaintiff Conformis, Inc. is a Delaware corporation with its worldwide

headquarters at 600 Technology Park Drive, Billerica, Massachusetts 01821.

       4.      Conformis is the assignee and owner of the Patents-In-Suit.

       5.      Upon information and belief, Defendant Medacta International SA is organized

and existing under the laws of Switzerland and has its principal place of business at Strada

Regina, Castel Pietro, Switzerland.

       6.      Upon information and belief, Defendant Medacta USA, Inc. is a Delaware

corporation with its principal place of business at 6640 Carothers Parkway, Franklin, Tennessee

37067. Medacta USA is a wholly owned subsidiary of Medacta International.

                                JURISDICTION AND VENUE

       7.      Conformis’ patent infringement claims arise under the Patent Laws of the United

States, Title 35, of the United States Code and under the Declaratory Judgment Act, 28 U.S.C. §§

2201 et seq. Accordingly, this Court has subject matter jurisdiction over such claims pursuant to

28 U.S.C. §§ 1331 (federal question), 1338 (action arising under an Act of Congress relating to

patents), 2201 (creation of remedy), and 2202 (further relief).

       8.      This Court has personal jurisdiction over Medacta USA, at least because Medacta

USA is at home in the State of Delaware, where it is incorporated and has a registered agent for

service of process. In addition, upon information and belief, Medacta USA regularly does or

solicits business in the State of Delaware and has committed one or more acts of patent

infringement complained of herein in the District of Delaware.

       9.      This Court has personal jurisdiction over Medacta International, because, directly

and through Medacta USA, it has committed acts in the District giving rise to this action for

patent infringement and/or has established minimum contacts with Delaware such that the


                                                 2
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 3 of 34 PageID #: 5371




exercise of jurisdiction would not offend traditional notions of fair play and substantial justice.

Medacta International manufactures and sells the infringing MyKnee and MyShoulder patient-

specific instruments and systems to Medacta USA. Thus, Medacta International has placed, and

continues to place infringing products into the stream of commerce, via its established

distribution channel through Medacta USA, with the knowledge, intent, and/or understanding

that such products are sold in the State of Delaware and elsewhere in the United States. Medacta

International also has induced and continues to induce infringement in the State of Delaware and

elsewhere in the United States, including by providing surgical technique guides, bearing the

Medacta International name, associated with the infringing products and made available to

United States customers. Moreover, Medacta International has received and continues to receive

revenue from U.S. sales.

       10.     The Court has personal jurisdiction over Medacta International for the additional

reason that it utilizes Medacta USA, its wholly owned subsidiary, as its agent for conducting

business in the United States.

       11.     On the Medacta International website, Medacta International publicly identifies

Medacta USA’s principal place of business in the United States as the location of its

“representative.” Medacta International’s publicly available Annual Reports further describe

their Executive Management, based in Medacta International’s Swiss headquarters, as being

“responsible for” regional Directors, who oversee and manage each of the Medacta’s

internationally based “branches.” Medacta International also issues press releases on behalf of

Medacta USA. For example, Medacta International’s CEO announced the opening of Medacta

USA’s offices in a press release issued by Medacta International, describing them as “Medacta’s

US headquarters.” On information and belief, Medacta International executive and/or




                                                  3
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 4 of 34 PageID #: 5372




management teams also have responsibilities with respect to Medacta USA. Medacta

International also appoints senior employees at Medacta USA, including the director of Medacta

USA’s spine division.

       12.     In addition, although Medacta International is responsible for the design and

development of the infringing products and submitted 510(k) premarketing submissions to the

U.S. Food and Drug Administration, it is Medacta USA’s Senior Director of Quality and

Regulatory who is listed as the applicant’s “correspondent.” Consistent with Medacta

International’s use of Medacta USA as its agent, Medacta International’s website explains that

“We received the first FDA product clearance and implanted the first prosthesis in the USA.”

       13.     Further, Medacta International is involved in the management of Medacta USA,

including approving operating budgeting, planning initiatives, acquisitions, significant capital

expenditures and major U.S. based litigation decisions like settlement or budgets. On

information and belief, Medacta International also dictates to Medacta USA the amount of

revenue it receives from it.

       14.     Venue in this Court is proper under the provisions of 28 U.S.C. §§ 1391(b) and

(c) and 28 U.S.C. § 1400. Medacta USA is incorporated in Delaware and thus resides in this

State. In addition, Medacta International is subject to suit in this Court pursuant to 28 U.S.C.

1391(c)(3).

                                  FACTUAL BACKGROUND

       A.      Background

       15.     Conformis is the world’s leading designer, developer, and manufacturer of

patient-specific instrument systems required to best fit implants into a specific patient’s body.

Conformis also designs and manufactures patient-specific knee and hip replacement implant

systems. Founded by doctors affiliated with Stanford and Harvard Medical Schools, Conformis


                                                 4
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 5 of 34 PageID #: 5373




began with a revolutionary idea: make the implant and tools fit the patient rather than forcing the

patient to fit the implant and tools.

        16.     For decades before Conformis’ innovation, surgeons have been implanting

medical devices using (and many are still using) standard instrument systems that have not been

designed with reference to the anatomy of individual patients. As a result of this imprecise

approach, after surgery, patients commonly suffer loss of movement and function, instability,

and lingering pain.

        17.     Conformis recognized that the conventional process of joint repair was

backwards: rather than fitting the patient to the tools, the tools should be designed and developed

specifically for the patient, as this produces a better-seated implant.

        18.     Conformis therefore set out to develop patient-specific instrument systems, which

precisely place an implant, reduce surgical time and trauma, and create a reproducible surgical

technique. Conformis’ patient-specific instrument systems eliminate many of the traditional

instruments associated with conventional surgery while concurrently simplifying and improving

surgical technique.

        B.      Conformis’ Patents

        19.     Conformis has made significant investments in the research, development, and

testing of patient-specific instrument systems for knee and hip replacement surgery.

        20.     To protect those investments, Conformis applied for and obtained a number of

patents, including the Patents-In-Suit.

        21.     Patent authorities worldwide have recognized that Conformis’ patient-specific

instrument systems are worthy of patent protection, and have granted Conformis over 200

patents on its technologies. These patents, and Conformis’ many additional pending patent




                                                  5
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 6 of 34 PageID #: 5374




applications, span a range of related technologies including imaging software, image processing,

patient-specific orthopedic implants, patient-specific orthopedic instrumentation, methods of

design and manufacture of patient-specific systems, and related surgical techniques. The

technology and patent portfolio are applicable to all major joint systems, including knee, hip,

shoulder, and ankle joints.

       22.     The ’129 Patent was duly and legally issued by the United States Patent and

Trademark Office (“USPTO”) on February 19, 2013, to Wolfgang Fitz, Philipp Lang, Daniel

Steines, Konstantinos Tsougarakis and Rene Vargas-Voracek, after fair and full examination, for

“Joint Arthroplasty Devices and Surgical Tools.” The ’129 Patent is assigned to Conformis.

       23.     The ’304 Patent was duly and legally issued by the USPTO on June 11, 2013, to

Wolfgang Fitz, Philipp Lang, Daniel Steines, Konstantinos Tsougarakis and Rene Vargas-

Voracek, after full and fair examination, for “Joint Arthroplasty Devices and Surgical Tools.”

The ’304 Patent is assigned to Conformis.

       24.     The ’161 Patent was duly and legally issued by the USPTO on November 17,

2015, to Philipp Lang, Wolfgang Fitz, Ray Bojarski, Daniel Steines, Albert G. Burdulis, Jr., and

Rene Vargas-Voracek, after fair and full examination, for “Surgical Tools for Arthroplasty.”

The ’161 Patent is assigned to Conformis.

       25.     The ’482 Patent was duly and legally issued by the USPTO on March 29, 2016, to

Wolfgang Fitz, Philipp Lang, Raymond A. Bojarski and Daniel Steines, after fair and full

examination, for “Patient Selectable Joint Arthroplasty Devices and Surgical Tools.” The ’482

Patent is assigned to Conformis.




                                                 6
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 7 of 34 PageID #: 5375




         26.   Conformis is the owner of all rights, title, and interest in and to the Patents-In-

Suit. Conformis possesses all rights to sue and recover for past and future infringement of the

Patents-In-Suit.

         C.    Medacta’s Infringing Activities1

         27.   Medacta offers the MyKnee® “patient-specific” instruments that are “based on CT

or MRI images of the patient’s knee” for knee replacement surgery, including at least MyKnee®

Ligament Balancing System (“MyKnee® LBS”) (see Ex. E at 4), MyKnee® Minimally Invasive

Cutting Blocks (“MyKnee® MIS”), MyKnee® Pin Positioning System (“MyKnee® PPS”) and

MyKnee® Uni Cutting Block (“MyKnee® Uni”) (collectively, “MyKnee®”).

         28.   MyKnee® is used with different Medacta implants, including Global Medacta

Knee (“GMK”) Primary, GMK Sphere and GMK Uni (collectively, “My Knee® Implants”).

         29.   Medacta also offers other products that are used with MyKnee®, including at least

the following product lines: GMK Efficiency, Efficiency KneePack, and MyKnee MIKA

instruments.

         30.   Medacta also offers patient matched technology in the form of patient-specific

instruments for shoulder surgery, including at least MyShoulder products.

         31.   On information and belief, MyShoulder can be used with the Medacta Shoulder

System. The Medacta Shoulder System is comprised of various implant components of varying

sizes.

         32.   Medacta’s instruments and products compete with Conformis’ innovative patient-

specific surgical products.



1
 Based on Medacta’s representations, Conformis has removed allegations against Medacta’s
MyHip without prejudice.


                                                  7
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 8 of 34 PageID #: 5376




       33.       On information and belief, Medacta is infringing the Patents-In-Suit by making,

using, providing, offering to sell, importing, and selling (directly or through intermediaries) at

least MyKnee® and MyShoulder patient-specific instruments and implants, including the

MyKnee® Implants and the Medacta Shoulder System, in this District and elsewhere in the

United States.

                 COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,377,129

       34.       Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       35.       On information and belief, Medacta USA is presently making, using, offering for

sale, and/or selling a patient-specific system for knee surgery, including MyKnee® and MyKnee®

Implants (together, the “MyKnee® System”), that directly infringes one or more claims of the

’129 Patent, literally or under the doctrine of equivalents.

       36.       On information and belief, Medacta International is presently making, using,

offering for sale, and/or selling a patient-specific system for knee surgery, including MyKnee®

System, that directly infringes one or more claims of the ’129 Patent, literally or under the

doctrine of equivalents. Medacta International’s direct infringement has included, but is not

limited to, selling its products directly to Medacta USA for further dissemination to United

States customers.

       37.       Medacta’s system practices at least one claim of the ’129 Patent. For example,

claim 1 recites:

       A patient-specific instrument system for surgery of a diseased or damaged knee joint of a
       patient, the instrument system comprising:

                 a patient-specific surface for engaging at least a portion of a substantially uncut
                 joint surface of the diseased or damaged knee joint of the patient,




                                                     8
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 9 of 34 PageID #: 5377




                       the patient-specific surface including cartilage information derived from
                       image data of the diseased or damaged knee joint of the patient; and

                       a guide for directing a surgical instrument,

                               wherein the guide has a predetermined position relative to the
                               patient-specific surface and a predetermined orientation relative to
                               at least one of an anatomical axis and a biomechanical axis
                               associated with said knee joint;

                               wherein the guide defines a drilling path through at least a portion
                               of the knee joint,

                                       the drilling path having a position based on a
                                       predetermined internal rotation angle or external rotation
                                       angle of an orthopedic implant.

       38.     Claim 1 of the ’129 Patent recites “[a] patient-specific instrument system for

surgery of a diseased or damaged knee joint of a patient,” comprising “a patient-specific surface

for engaging at least a portion of a substantially uncut joint surface of the” knee joint, which

includes “cartilage information derived from image data” of the knee joint and also includes “a

guide for directing a surgical instrument.” Ex. A at Claim 1. Medacta’s MyKnee® is a “patient-

specific” instrument that is “based on . . . MRI images of the patient’s knee” (Ex. E at 4) and is

“designed for a single patient to assist in the positioning of total knee replacement components

intraoperatively and in guiding the marking of bone before cutting.” Id. Additionally, the

MyKnee® is “fixed . . . using . . . cortical pins.” Id. at 14. The images below are illustrative:




                                                  9
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 10 of 34 PageID #: 5378




Id.

       39.     Claim 1 of the ’129 Patent also recites that “the guide has a predetermined

position relative to the patient-specific surface and a predetermined orientation relative to . . . an

anatomical axis [or] a biomechanical axis associated” with the knee joint and “defines a drilling

path through at least a portion of the knee joint . . . based on a predetermined internal rotation

angle or external rotation angle of an orthopedic implant.” Ex. A at Claim 1. The MyKnee®

technique guide instructs the operator to verify that the points of contact between the cutting

block and the bone are “respected.” Ex. E at 12. The image below is illustrative and the

brochure states that the cutting block contact area is based on the CT and MRI imaging. Id.




Id.. The MyKnee® technique guide instructs that the particular “parameters regarding femoral

and tibial implantation” are planned by the surgeon before the surgical procedure, some of which

include “femoral rotation” and “angles.” Id. at 4. During surgery, which includes MyKnee®



                                                  10
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 11 of 34 PageID #: 5379




Implants, “[t]he surgeon can decide to fix the external rotation selected in the pre-operative

planning . . . by inserting a pin in the central hole.” Id. at 17.

        40.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.

        41.     Medacta USA has also actively induced, and continues to actively induce, others

to infringe at least claim 1 of the ’129 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1 of the

’129 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System, as detailed above. Medacta USA’s active inducement

has included, for example and without limitation, marketing, selling, and offering to sell the

MyKnee® System, providing instructions on how to use the MyKnee® System, selling

instrumentation or devices for use with the MyKnee® System, and promoting the use of the

MyKnee® System. For example, Medacta USA has encouraged customers including scientists,

researchers, and health care professionals to use the MyKnee® System by means of marketing

materials and videos. Medacta USA also has instructed customers on how to use the MyKnee®

System by means of product manuals.

        42.     Medacta International has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’129 Patent in violation of 35 U.S.C. § 271(b) by

causing, instructing, urging, enabling, encouraging and/or aiding Medacta USA and/or surgeons

to directly infringe at least claim 1 of the ’129 Patent by making, using, offering to sell, selling,

and/or importing in and into the United States the infringing MyKnee® System, as detailed

above. Medacta International’s active inducement has included, for example and without

limitation, marketing, selling, and offering to sell the MyKnee® System, providing instructions




                                                   11
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 12 of 34 PageID #: 5380




on how to use the MyKnee® System, selling instrumentation or devices for use with the

MyKnee® System, and promoting the use of the MyKnee® System. For example, Medacta

International has encouraged customers including scientists, researchers, and health care

professionals to use the MyKnee® System by means of marketing materials and videos. Medacta

International also has instructed customers on how to use the MyKnee® System by means of

product manuals. Medacta International’s active inducement has further included furnishing

infringing products with surgical guides and other promotional materials for the MyKnee®

System to Medacta USA, and directing Medacta USA to sell those products.

       43.     Medacta USA has also contributed, and continues to contribute, to its customers’

direct infringement of the ’129 Patent in violation of 35 U.S.C. § 271(c) by providing products

that are used in the infringing systems and that are not suitable for any substantial non-infringing

use.

       44.     Medacta International has also contributed, and continues to contribute, to its

customers’ direct infringement of the ’129 Patent in violation of 35 U.S.C. § 271(c) by providing

products in the United States that are used in the infringing systems and that are not suitable for

any substantial non-infringing use.

       45.     Upon information and belief, at least as early as the filing of the original

Complaint (or soon thereafter), both Medacta USA and Medacta International knew and/or were

willfully blind to the fact that Medacta’s actions have infringed and have induced and

contributed to infringement of the ’129 Patent with the knowledge and intent that one or more

claims of the ’129 Patent be infringed.

       46.     Medacta USA and Medacta International have had notice of the ’129 Patent at

least as early as the filing of the original Complaint (or soon thereafter). On information and




                                                 12
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 13 of 34 PageID #: 5381




belief, Medacta USA and Medacta International’s direct and indirect infringement of the ’129

Patent have been willful.

       47.     Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 8,460,304

       48.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       49.     On information and belief, Medacta USA is presently making, using, offering for

sale, and/or selling patient-specific systems for knee surgery, including MyKnee® System, and

shoulder surgery, including MyShoulder products, that directly infringe one or more claims of

the ’304 Patent, literally or under the doctrine of equivalents.

       50.     On information and belief, Medacta International is presently making, using,

offering for sale, and/or selling patient-specific systems for knee surgery, including MyKnee®

System, and shoulder surgery, including MyShoulder products, that directly infringe one or more

claims of the ’304 Patent, literally or under the doctrine of equivalents. Medacta International’s

direct infringement has included, but is not limited to, selling its products directly to Medacta

USA for further dissemination to United States customers.

       51.     Medacta’s systems practice at least one claim of the ’304 Patent. For example,

claim 1 recites:

       A surgical instrument for use in surgically repairing a joint of a patient, the surgical
       instrument comprising:

               a mold having an internal surface that includes joint information derived from
               image data of the joint of the patient; and

               two or more guide holes, each configured to guide a surgical pin,




                                                 13
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 14 of 34 PageID #: 5382




                        wherein at least one of the two or more guide holes has a position based
                        on anatomical information of the joint of the patient to facilitate the
                        placement of an articular repair system when the internal surface of the
                        mold is aligned with the joint of the patient,

                                wherein the articular repair system has a predetermined rotation
                                angle and

                                wherein the position is based on the predetermined rotation angle.

        52.     Claim 1 of the ’304 Patent requires that the “surgical instrument for use in

surgically repairing a joint of a patient . . . ha[s] an internal surface that includes joint

information derived from image data of the joint of the patient.” Ex. B at Claim 1. Medacta’s

MyKnee® is a “patient-specific” instrument that is “based on CT or MRI images of the patient’s

knee” (Ex. E at 4) and is “designed for a single patient to assist in the positioning of total knee

replacement components intraoperatively and in guiding the marking of bone before cutting.”

Id.

        53.     Claim 1 of the ’304 Patent also recites that the claimed instrument has “two or

more guide holes, each configured to guide a surgical pin.” Ex. B at Claim 1. Similarly, the

MyKnee® is “fixed . . . using . . . cortical pins.” Ex. E at 14. The images below are illustrative:




Id.

        54.     In addition, claim 1 of the ’304 Patent requires that “at least one of the two or

more guide holes has a position based on anatomical information of the joint of the patient to


                                                   14
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 15 of 34 PageID #: 5383




facilitate the placement of an articular repair system when the internal surface of the mold is

aligned with the joint of the patient.” Ex. B at Claim 1. The MyKnee® technique guide instructs

the operator to verify that the points of contact between the cutting block and the bone are

“respected.” Ex. E at 12. The image below is illustrative and the brochure states that the cutting

block contact area is based on the CT and MRI imaging. Id.




Id.

       55.     Lastly, claim 1 of the ’304 Patent recites that the “articular repair system has a

predetermined rotation angle and . . . the position is based on the predetermined rotation angle.”

Ex. B at Claim 1. The MyKnee® technique guide instructs that the particular “parameters

regarding femoral and tibial implantation” are planned by the surgeon before the surgical

procedure, some of which include “femoral rotation” and “angles.” Ex. E at 4. During surgery




                                                 15
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 16 of 34 PageID #: 5384




including MyKnee® Implants, “[t]he surgeon can decide to fix the external rotation selected in

the pre-operative planning . . . by inserting a pin in the central hole.” Id. at 17.

        56.     The MyShoulder instrument system as used with the Medacta Shoulder System

infringes the ’304 Patent in a similar manner.

        57.     As stated above, claim 1 of the ’304 patent recites “[a] surgical instrument for use

in surgically repairing a joint of a patient.” Ex. B at Claim 1. Medacta’s MyShoulder instrument

system is a surgical instrument for use in surgically repairing a joint of a patient. MyShoulder

allows “a surgeon to realize the pre-operative 3D planning and deliver accurate implant

placement using CT based 3D printed cutting and pin guides” (Ex. F at 1) and is used with the

Medacta Shoulder System components. Ex. G at 1-2.

        58.     Claim 1 of the ’304 patent requires the surgical instrument to have “a mold having

an internal surface that includes joint information derived from image data of the joint of the

patient.” Ex. B at Claim 1. MyShoulder relies on CT images of the patient’s shoulder to prepare

patient-specific guides and virtually position the implant before surgery. Ex. F at 1-2.

        59.     Claim 1 of the ’304 patent additionally requires that the surgical instrument have

“two or more guides holes, each configured to guide a surgical pin.” Ex. B at Claim 1.

MyShoulder has two or more guide holes, each of which is configured to guide a surgical pin:




                                                  16
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 17 of 34 PageID #: 5385




See https://www.youtube.com/watch?v=qvT0Ml-KiNk. Claim 1 of the ’304 patent further

requires that “at least one of the two or more guide holes has a position based on anatomical

information of the joint of the patient to facilitate the placement of an articular repair system

when the internal surface of the mold is aligned with the joint of the patient” and that the

articular repair system has a predetermined rotation angle, on which the position is based. Ex. B

at Claim 1. MyShoulder is used with the Medacta Shoulder System components. Ex. G at 1-2.

Using the MyShoulder workflow, CT images of the patient’s shoulder are taken to prepare a

patient-specific guide, engage in preoperative planning and virtually position the implant. Ex. F

at 1-2. Therefore, at least one of the two or more MyShoulder guide holes has a position based

on anatomical information of the patient to facilitate the placement of the articular repair system

when the mold is aligned with the patient’s joint.

       60.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.




                                                 17
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 18 of 34 PageID #: 5386




       61.     Medacta USA has also actively induced, and continues to actively induce, others

to infringe at least claim 1 of the ’304 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1 of the

’304 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System and MyShoulder products, as detailed above. Medacta

USA’s active inducement has included and/or will include, for example and without limitation,

marketing, selling, and offering to sell the MyKnee® System and MyShoulder; providing

instructions on how to use the MyKnee® System and MyShoulder; selling instrumentation or

devices for use with the MyKnee® System and MyShoulder; and promoting the use of the

MyKnee® System and MyShoulder. For example, Medacta USA has encouraged and/or will

encourage customers including scientists, researchers, and health care professionals to use the

MyKnee® System and MyShoulder by means of marketing materials and videos. Medacta also

has instructed and/or will instruct customers on how to use the MyKnee® System and

MyShoulder by means of product manuals.

       62.     Medacta International has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’304 Patent in violation of 35 U.S.C. § 271(b) by

causing, instructing, urging, enabling encouraging and/or aiding Medacta USA and/or surgeons

to directly infringe at least claim 1 of the ’304 Patent by making, using, offering to sell, selling,

and/or importing in and into the United States the infringing MyKnee® System, as detailed

above. Medacta International’s active inducement has included, for example and without

limitation, marketing, selling, and offering to sell the MyKnee® System, providing instructions

on how to use the MyKnee® System, selling instrumentation or devices for use with the

MyKnee® System, and promoting the use of the MyKnee® System. For example, Medacta




                                                  18
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 19 of 34 PageID #: 5387




International has encouraged customers including scientists, researchers, and health care

professionals to use the MyKnee® System by means of marketing materials and videos. Medacta

International also has instructed customers on how to use the MyKnee® System by means of

product manuals. Medacta International’s active inducement has further included furnishing

infringing products with surgical guides and other promotional materials for the MyKnee®

System to Medacta USA, and directing Medacta USA to sell those products.

       63.     Medacta USA has also contributed, and continues to contribute, to its customers’

direct infringement of the ’304 Patent in violation of 35 U.S.C. § 271(c) by providing products

that are used in the infringing systems and that are not suitable for any substantial non-infringing

use.

       64.     Medacta USA has also contributed, and continues to contribute, to its customers’

direct infringement of the ’304 Patent in violation of 35 U.S.C. § 271(c) by providing products

that are used in the infringing systems and that are not suitable for any substantial non-infringing

use.

       65.     Upon information and belief, at least as early as the filing of the original

Complaint (or soon thereafter), both Medacta USA and Medacta International knew and/or were

willfully blind to the fact that Medacta’s actions have infringed and have induced and

contributed to infringement of the ’304 Patent with the knowledge and intent that one or more

claims of the ’304 Patent be infringed.

       66.     Medacta USA and Medacta International have had notice of the ’304 Patent at

least as early as the filing of the original Complaint (or soon thereafter). On information and

belief, Medacta USA and Medacta International’s direct and indirect infringement of the ’304

Patent have been willful.




                                                 19
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 20 of 34 PageID #: 5388




       67.     Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,186,161

       68.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       69.     On information and belief, Medacta USA is presently making, using, offering for

sale, and/or selling patient-specific systems for knee surgery, including MyKnee® System, and

shoulder surgery, including MyShoulder products, that directly infringe one or more claims of

the ’161 Patent, literally or under the doctrine of equivalents.

       70.     On information and belief, Medacta International is presently making, using,

offering for sale, and/or selling a patient-specific system for knee surgery, including MyKnee®

System, that directly infringes one or more claims of the ’161 Patent, literally or under the

doctrine of equivalents. Medacta International’s direct infringement has included, but is not

limited to, selling its products directly to Medacta USA for further dissemination to United

States customers.

       71.     Medacta’s system practices at least one claim of the ’161 Patent. For example,

claim 1 recites:

       A surgical system including an articular repair system and a surgical instrument for use in
       surgically repairing a joint of a patient, the surgical instrument comprising:

               a mold having an internal surface that includes joint information derived from
               image data of the joint of the patient;

               and two or more guide holes, each configured to guide a surgical pin,

                       wherein at least one of the two or more guide holes has a position and/or
                       orientation based on anatomical information of the joint of the patient to
                       facilitate the placement of the articular repair system when the internal
                       surface of the mold is aligned with the joint of the patient,



                                                 20
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 21 of 34 PageID #: 5389




                               wherein the articular repair system has a predetermined rotation
                               angle and wherein the position and/or orientation is based on the
                               predetermined rotation angle.

       72.     Claim 1 of the ’161 Patent recites a “surgical system including an articular repair

system and a surgical instrument for use in surgically repairing a joint of a patient” that

comprises “a mold having an internal surface that includes joint information derived from image

data of the joint of the patient.” Ex. C at Claim 1. Medacta’s MyKnee® is “designed for a single

patient to assist in the positioning of total knee replacement components intraoperatively and in

guiding the marking of bone before cutting.” Ex. E at 4. Prior to the surgical procedure, “CT or

MRI imaging is used to create a tri-dimensional bone model of the patient’s knee anatomy. This

bone replica is the model used to create the anatomical cutting blocks that can fit a patient’s knee

morphology . . . .” Id.

       73.     Claim 1 of the ’161 Patent also requires the claimed invention to have “two or

more guide holes, each configured to guide a surgical pin.” Ex. C at Claim 1. The MyKnee®

technique guide instructs that in order to fix the MyKnee® on the femur and to “avoid

[anterior/posterior] movement,” it “must . . . be fixed on the femoral distal condyles using . . .

cortical pins.” Ex. E at 14. The images below are illustrative:




Id.




                                                 21
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 22 of 34 PageID #: 5390




       74.     Claim 1 of the ’161 Patent further recites that the “guide holes ha[ve] a position

and/or orientation based on anatomical information of the joint of the patient to facilitate the

placement of the articular repair system when the internal surface of the mold is aligned with the

joint of the patient.” Ex. C at Claim 1. The MyKnee® technique guide instructs the operator to

verify that the points of contact between the instrument and the bone are “respected.” Ex. E at

12. The image below is illustrative and the MyKnee® brochure states that the cutting block

contact area is based on the CT and MRI imaging data. Id.




Id. The MyKnee® technique guide instructs that the particular “parameters regarding femoral

and tibial implantation” are planned by the surgeon before the surgical procedure, some of which

include “femoral rotation” and “angles.” Id. at 4.

       75.     Lastly, claim 1 of the ’161 Patent requires that the “articular repair system” have

“a predetermined rotation angle . . . wherein the position and/or orientation is based on the



                                                 22
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 23 of 34 PageID #: 5391




predetermined rotation angle.” Ex. C at Claim 1. Moreover, for the MyKnee® including

MyKnee® Implants, the particular “parameters regarding femoral and tibial implantation” are

planned by the surgeon prior to the surgical procedure, and include “femoral rotation” and

“angles.” Ex. E at 4. During surgery, “[t]he surgeon can decide to fix the external rotation

selected in the pre-operative planning . . . by inserting a pin in the central hole.” Id. at 17.

          76.   MyShoulder as used with the Medacta Shoulder System infringes the ’161 Patent

in a similar manner.

          77.   As stated above, claim 1 of the ’161 patent recites “[a] surgical system including

an articular repair system and a surgical instrument for use in surgically repairing a joint of a

patient.” Ex. C at Claim 1. Medacta’s MyShoulder as used with Medacta Shoulder System is a

surgical system including an articular repair system and a surgical instrument for use in

surgically repairing a joint of a patient. MyShoulder allows “a surgeon to realize the pre-

operative 3D planning and deliver accurate implant placement using CT based 3D printed cutting

and pin guides” (Ex. F at 1) and is used with the Medacta Shoulder System components. Ex. G

at 1-2.

          78.   Claim 1 of the ’161 patent requires the surgical instrument to have “a mold having

an internal surface that includes joint information derived from image data of the joint of the

patient.” Ex. C at Claim 1. MyShoulder relies on CT images of the patient’s shoulder to prepare

patient-specific guides and virtually position the implant before surgery. Ex. F at 1-2.

          79.   Claim 1 of the ’161 patent additionally requires that the surgical instrument have

“two or more guides holes, each configured to guide a surgical pin.” Ex. C at Claim 1.

MyShoulder has two or more guide holes, and on information and belief, each guide hole is

configured to guide a surgical pin:




                                                  23
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 24 of 34 PageID #: 5392




See https://www.youtube.com/watch?v=qvT0Ml-KiNk. Claim 1 of the ’161 patent further

requires that “at least one of the two or more guide holes has a position and/or orientation based

on anatomical information of the joint of the patient to facilitate the placement of the articular

repair system when the internal surface of the mold is aligned with the joint of the patient” and

that the articular repair system has a predetermined rotation angle, on which the position is

based. Ex. C at Claim 1. MyShoulder is used with the Medacta Shoulder System components.

Ex. G at 1-2. Using the MyShoulder workflow, CT images of the patient’s shoulder are taken to

prepare a patient-specific guide, engage in preoperative planning and virtually position the

implant. Ex. F at 1-2. Therefore, at least one of the two or more MyShoulder guide holes has a

position based on anatomical information of the patient to facilitate the placement of the articular

repair system when the mold is aligned with the patient’s joint.

       80.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.




                                                 24
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 25 of 34 PageID #: 5393




       81.     Medacta USA has also actively induced, and continues to actively induce, others

to infringe at least claim 1 of the ’161 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 1 of the

’161 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System and MyShoulder, as detailed above. Medacta USA’s

active inducement has included and/or will include, for example and without limitation,

marketing, selling, and offering to sell the MyKnee® System and MyShoulder; providing

instructions on how to use the MyKnee® System and MyShoulder; selling instrumentation or

devices for use with the MyKnee® System and MyShoulder; and promoting the use of the

MyKnee® System and MyShoulder. For example, Medacta USA has encouraged and/or will

encourage, and continues to encourage, customers including scientists, researchers, and health

care professionals to use the MyKnee® System and MyShoulder by means of marketing

materials and videos. Medacta USA also has instructed and/or will instruct customers on how to

use the MyKnee® System and MyShoulder by means of product manuals.

       82.     Medacta International has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’161 Patent in violation of 35 U.S.C. § 271(b) by

causing, instructing, urging, enabling, encouraging and/or aiding Medacta USA and/or surgeons

to directly infringe at least claim 1 of the ’161 Patent by making, using, offering to sell, selling,

and/or importing in and into the United States the infringing MyKnee® System, as detailed

above. Medacta International’s active inducement has included, for example and without

limitation, marketing, selling, and offering to sell the MyKnee® System, providing instructions

on how to use the MyKnee® System, selling instrumentation or devices for use with the

MyKnee® System, and promoting the use of the MyKnee® System. For example, Medacta




                                                  25
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 26 of 34 PageID #: 5394




International has encouraged customers including scientists, researchers, and health care

professionals to use the MyKnee® System by means of marketing materials and videos. Medacta

International also has instructed customers on how to use the MyKnee® System by means of

product manuals. Medacta International’s active inducement has further included furnishing

infringing products with surgical guides and other promotional materials for the MyKnee®

System to Medacta USA, and directing Medacta USA to sell those products.

       83.        Medacta USA has also contributed, and continues to contribute, to its customers’

direct infringement of the ’161 Patent in violation of 35 U.S.C. § 271(c) by providing products

that are used in the infringing systems and that are not suitable for any substantial non-infringing

use.

       84.        Medacta International has also contributed, and continues to contribute, to its

customers’ direct infringement of the ’161 Patent in violation of 35 U.S.C. § 271(c) by providing

products that are used in the infringing systems and that are not suitable for any substantial non-

infringing use.

       85.        Upon information and belief, at least as early as the filing of the original

Complaint (or soon thereafter), both Medacta USA and Medacta Internationl knew and/or were

willfully blind to the fact that Medacta’s actions have infringed and have induced and

contributed to infringement of the ’161 Patent with the knowledge and intent that one or more

claims of the ’161 Patent be infringed.

       86.        Medacta USA and Medacta International have had notice of the ’161 Patent at

least as early as the filing of the original Complaint (or soon thereafter). On information and

belief, Medacta USA and Medacta International’s direct and indirect infringement of the ’161

Patent have been willful.




                                                    26
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 27 of 34 PageID #: 5395




       87.     Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.

               COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,295,482

       88.     Conformis repeats and realleges each and every allegation set forth in the

preceding paragraphs as if fully set forth herein.

       89.     On information and belief, Medacta is presently making, using, offering for sale,

and/or selling a patient-specific system for knee surgery, including MyKnee® System, that

directly infringes one or more claims of the ’482 Patent, literally or under the doctrine of

equivalents.

       90.     On information and belief, Medacta International is presently making, using,

offering for sale, and/or selling a patient-specific system for knee surgery, including MyKnee®

System, that directly infringes one or more claims of the ’482 Patent, literally or under the

doctrine of equivalents. Medacta International’s direct infringement has included, but is not

limited to, selling its products directly to Medacta USA for further dissemination to United

States customers.

       91.     Medacta’s system practices at least one claim of the ’482 Patent. For example,

claim 13 recites:

       A joint arthroplasty system for use in surgically repairing a diseased or damaged joint of
       a patient, comprising:

               an implant; and

                       a block having a patient-specific surface and a guide:

                       the patient-specific surface having a first portion configured to have a
                       shape that is substantially a negative of a subchondral bone surface of the
                       diseased or damaged joint and a second portion configured to have a shape
                       that is substantially a negative of a cortical bone surface of the diseased or
                       damaged joint,



                                                 27
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 28 of 34 PageID #: 5396




                               wherein the patient-specific surface is configured to reference an
                               osteophyte of the diseased or damaged joint; and

                                       the guide being sized and shaped to accommodate a
                                       surgical tool and have a position and orientation relative to
                                       the patient-specific surface to provide a predetermined path
                                       for the surgical tool that is aligned through a portion of the
                                       diseased or damaged joint.

       92.     Claim 13 of the ’482 Patent recites a “joint arthroplasty system for use in

surgically repairing a diseased or damaged joint of a patient,” which comprises an “implant,” a

“patient-specific . . . block” and “a guide.” Ex. D at Claim 13. Medacta’s MyKnee® is a

“patient-specific cutting block which allows the surgeon to realise his pre-operative 3D planning,

based on CT or MRI images of the patient’s knee.” Ex. E at 4. The system is “designed for a

single patient to assist in the positioning of total knee replacement components intraoperatively

and in guiding the marking of bone before cutting.” Id. Prior to the surgical procedure, “CT or

MRI imaging is used to create a tri-dimensional bone model of the patient’s knee anatomy. This

bone replica is the model used to create the anatomical cutting blocks that can fit a patient’s knee

morphology . . . .” Id. Prior to the surgical procedure, the surgeon is involved in “preoperative

planning . . . to assess the surgical parameters regarding femoral and tibial implantation. . . .

[These] [p]arameters . . . include: [f]emoral implant size [and] [t]ibial implant size.” Id. The

technique guide instructs the operator to verify that the points of contact between the instrument

and the bone are “respected.” Id. at 12. The image below is illustrative and the brochure states

that the cutting block contact area is based on the CT and MRI imaging. Id.




                                                  28
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 29 of 34 PageID #: 5397




Id. In order to fix the MyKnee® on the femur and to “avoid [anterior/posterior] movement,” it

“must also be fixed on the femoral distal condyles using . . . cortical pins.” Id. at 14. The

images below are illustrative:




Id.

       93.     Additionally, claim 13 of the ’482 Patent requires the “patient-specific surface . . .

to reference an osteophyte of the diseased or damaged joint.” Ex. D at Claim 13. MyKnee®




                                                 29
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 30 of 34 PageID #: 5398




warns the surgeon not to “remove any osteophytes from the tibia or from the femur, in order not

to alter the bony references of the MyKnee anatomical cutting blocks.” Id. at 8, 11.

        94.    Claim 13 of the ’482 Patent additionally recites that the claimed instrument

contacts “subchondral bone surface of the diseased or damaged joint” and “cortical bone surface

of the diseased or damaged joint.” Ex. D at Claim 13. On information and belief, the MyKnee®

contacts both cortical bone and subchondral bone because the surgeon is instructed to “remove . .

. cartilage . . . covering the cutting block contact areas.” Ex. E at 12. On information and belief,

the following image is illustrative of the contact MyKnee® makes with subchondral and cortical

bone:




Id. at 18.

        95.    Additionally, claim 13 of the ’482 Patent requires the “guide” to be “sized and

shaped to accommodate a surgical tool and have a position and orientation relative to the patient-

specific surface to provide a predetermined path for the surgical tool that is aligned through a

portion of the diseased or damaged joint.” Ex. D at Claim 13. The MyKnee® guide instructs that

“[o]nce the cutting guide has been properly arranged . . ., cut parameters are automatically set for

the knee undergoing surgery according to the pre-operative planning. . . .” Ex. E at 13.




                                                 30
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 31 of 34 PageID #: 5399




       96.     Medacta’s infringing activities violate one or more subsections of 35 U.S.C. §

271.

       97.     Medacta has also actively induced, and continues to actively induce, others to

infringe at least claim 13 of the ’482 Patent in violation of 35 U.S.C. § 271(b) by causing,

instructing, urging, encouraging and/or aiding others to directly infringe at least claim 13 of the

’482 Patent by making, using, offering to sell, selling, and/or importing in and into the United

States the infringing MyKnee® System, as detailed above. Medacta’s active inducement has

included, for example and without limitation, marketing, selling, and offering to sell the

MyKnee® System, providing instructions on how to use the MyKnee® System, selling

instrumentation or devices for use with the MyKnee® System, and promoting the use of the

MyKnee® System. For example, Medacta has encouraged customers including scientists,

researchers, and health care professionals to use the MyKnee® System by means of marketing

materials and videos. Medacta also has instructed customers on how to use the MyKnee®

System by means of product manuals.

       98.     Medacta International has also actively induced, and continues to actively induce,

others to infringe at least claim 1 of the ’482 Patent in violation of 35 U.S.C. § 271(b) by

causing, instructing, urging, enabling, encouraging and/or aiding Medacta USA and/or surgeons

to directly infringe at least claim 1 of the ’482 Patent by making, using, offering to sell, selling,

and/or importing in and into the United States the infringing MyKnee® System, as detailed

above. Medacta International’s active inducement has included, for example and without

limitation, marketing, selling, and offering to sell the MyKnee® System, providing instructions

on how to use the MyKnee® System, selling instrumentation or devices for use with the

MyKnee® System, and promoting the use of the MyKnee® System. For example, Medacta




                                                  31
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 32 of 34 PageID #: 5400




International has encouraged customers including scientists, researchers, and health care

professionals to use the MyKnee® System by means of marketing materials and videos. Medacta

International also has instructed customers on how to use the MyKnee® System by means of

product manuals. Medacta International’s active inducement has further included furnishing

infringing products with surgical guides and other promotional materials for the MyKnee®

System to Medacta USA, and directing Medacta USA to sell those products.

       99.        Medacta USA has also contributed, and continues to contribute, to its customers’

direct infringement of the ’482 Patent in violation of 35 U.S.C. § 271(c) by providing products

that are used in the infringing systems and that are not suitable for any substantial non-infringing

use.

       100.       Medacta International has also contributed, and continues to contribute, to its

customers’ direct infringement of the ’482 Patent in violation of 35 U.S.C. § 271(c) by providing

products that are used in the infringing systems and that are not suitable for any substantial non-

infringing use.

       101.       Upon information and belief, at least as early as the filing of the original

Complaint (or soon thereafter), both Medacta USA and Medacta International knew and/or were

willfully blind to the fact that Medacta’s actions have infringed and have induced and

contributed to infringement of the ’482 Patent with the knowledge and intent that one or more

claims of the ’482 Patent be infringed.

       102.       Medacta USA and Medacta International have had notice of the ’482 Patent at

least as early as the filing of the original Complaint (or soon thereafter). On information and

belief, Medacta USA and Medacta International’s direct and indirect infringement of the ’482

Patent have been willful.




                                                    32
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 33 of 34 PageID #: 5401




       103.    Conformis has suffered economic harm as a result of Medacta’s infringing

activities in an amount to be proven at trial, but in no case less than a reasonable royalty.

                                      PRAYER FOR RELIEF

              WHEREFORE, Conformis respectfully requests the following relief:

       A.      The entry of a judgment in favor of Conformis, and against Medacta USA, that

Medacta USA has infringed and is continuing to infringe one or more claims of the ’129 Patent,

the ’304 Patent, the ’161 Patent and/or the ’482 Patent and declaring that Medacta USA’s

importing, making, using, offering to sell, and/or selling at least MyShoulder products in the

United States are and would be acts of infringement of one or more claims of the’304 Patent

and/or the ’161 Patent;

       B.      The entry of a judgment in favor of Conformis, and against Medacta International,

that Medacta International has infringed and is continuing to infringe one or more claims of the

’129 Patent, the ’304 Patent, the ’161 Patent and/or the ’482 Patent and declaring that Medacta

International’s importing, making, using, offering to sell, and/or selling at least MyShoulder

products in the United States are and would be acts of infringement of one or more claims of

the’304 Patent and/or the ’161 Patent;

       C.      The entry of a judgment in favor of Conformis, and against Medacta USA, that

Medacta USA has willfully infringed one or more claims of the ’129 Patent, the’304 Patent, the

’161 Patent and/or the ’482 Patent;

       D.      The entry of a judgment in favor of Conformis, and against Medacta International,

that Medacta International has willfully infringed one or more claims of the ’129 Patent, the’304

Patent, the ’161 Patent and/or the ’482 Patent;




                                                  33
Case 1:19-cv-01528-RGA Document 85 Filed 10/14/20 Page 34 of 34 PageID #: 5402




       E.      The entry of a judgment awarding Conformis all damages resulting from

Defendants’ infringement, including Conformis’ lost profits and no less than a reasonable

royalty, and that such amount be trebled based on Defendants’ willful infringement;

       F.      The entry of a judgment declaring that this is an exceptional case and awarding

Conformis its attorneys’ fees in this matter pursuant to 35 U.S.C. § 285;

       G.      The entry of a judgment in favor of Conformis, and against Defendants’, that

interest, costs, and expenses be awarded in favor of Conformis; and

       H.      That this Court order such other relief as the Court may deem just and proper,

including injunctive relief.

                                       JURY DEMAND

       Conformis hereby demands trial by jury in this action on all issues so triable.


 Dated: September 23, 2020                       YOUNG CONAWAY STARGATT & TAYLOR LLP

 OF COUNSEL:                                     /s/ Karen L. Pascale
                                                 Karen L. Pascale (#2903) [kpascale@ycst.com]
 Matthew M. Wolf                                 Robert M. Vrana (#5666) [rvrana@ycst.com]
 Paul Margulies                                  Rodney Square
 Michael Gershoni                                1000 North King Street
 Victoria L. Reines                              Wilmington, DE 19801
 ARNOLD & PORTER KAYE SCHOLER LLP                Telephone: (302) 571-6600
 601 Massachusetts Ave., NW
 Washington, DC 20001                            Attorneys for Conformis, Inc.
 Telephone: (202) 942-5000
 Matthew.Wolf@arnoldporter.com
 Paul.Margulies@arnoldporter.com
 Michael.Gershoni@arnoldporter.com
 Victoria.Reines@arnoldporter.com




                                                34
